Citation Nr: 1719148	
Decision Date: 05/31/17    Archive Date: 06/06/17

DOCKET NO.  13-03 202A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Pension Center in St. Paul, Minnesota


THE ISSUE

Entitlement to accrued benefits in excess of $10,157.04.


ATTORNEY FOR THE BOARD

M. Moore, Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Army from February 1945 to July 1946 and died in July 1995.  The Veteran's spouse died in September 2011.  The appellant is the adult daughter of the deceased Veteran and his deceased spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 decision of the Department of Veterans Affairs (VA) Pension Center in St. Paul, Minnesota.  The Board remanded the claim in December 2015.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on her part is required.


REMAND

Unfortunately, although the Board regrets the additional delay, remand is again required.  The Board remanded the appellant's claim in December 2015 to provide her an audit of the monthly payments paid and due to her mother from August 24, 2009 to September 30, 2011.  The AOJ provided an audit in its December 2015 letter.  However, the audit only covered the period of September 1, 2009 to February 28, 2011.  Further, the audit did not distinguish between paid and due benefits.  As such, the audit is not sufficient for the appellant to review what was paid and what is due and does not comply with the Board's December 2015 remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  The claim must be remanded for to provide the appellant with an adequate monthly audit.

As the case is being remanded, the AOJ should again ask the appellant to provide any receipts or other evidence of any amounts paid for her mother's last illness.

Accordingly, the case is REMANDED for the following actions:

1.  Ask the appellant to provide receipts or other evidence of any amounts she paid from her accounts (including joint accounts) for her mother's last illness (defined as beginning at the time she became incapable of self-care), including verification of payment to Henderson Healthcare.

2.  Provide an audit of the monthly amounts paid and of any monies owed to V. J. H. from August 24, 2009 to September 30, 2011, and any amounts unpaid at the time of her death.  A copy of the audit should be provided to the appellant and a copy placed in the claims file.

The audit should specify (1) the amount owed to V. J. H., and (2) the amount paid to V. J. H. (or her fiduciary) for each individual month from August 24, 2009 to September 30, 2011.

3.  After completing the above actions and any other development that may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim for accrued benefits in excess of $10,157.04 must be readjudicated.  If the claim remains denied, a supplemental statement of the case should be provided to the appellant.  After she has had an adequate opportunity to respond, the case should be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




